                  CASE 0:20-cr-00104-NEB-TNL Doc. 119 Filed 08/10/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MINNESOTA
                       EVIDENTIARY HEARING AND SENTENCING
UNITED STATES OF AMERICA,                          )         COURT MINUTES - CRIMINAL
                                                   )
                                Plaintiff,         )   Case No:          20-cr-104 (1) (NEB/TNL)
                                                   )   Date:             August 10, 2021
                  v.                               )   Courthouse:       St. Paul
                                                   )   Courtroom:        3A
Matthew Lee Rupert (1),                            )   Court Reporter:   Erin Drost
                                                   )   Time Commenced:   1:00 p.m.
                                                   )   Time Concluded:   3:20 p.m.
                                Defendant.             Time in Court:    2 hours and 20 minutes

Before Nancy E. Brasel, United States District Judge, at Courtroom 3A, St. Paul, Minnesota.
APPEARANCES:

    For Plaintiff:      Jordan Sing and Angela Munoz, Assistant U.S. Attorneys
    For Defendant:      Jordan Kushner, CJA Appointed Attorney

: Evidentiary Hearing.
    Government Witness: FBI Special Agent Grant Isaacson
    After completion of the evidentiary hearing, the Court will apply the base offense level of 24.
: Sentencing.
IT IS ORDERED:
Defendant is sentenced to:
  Count     Guilty                           BOP                                      SR
   Nos.      Plea
    3         X                          105 months                                 3 years


: Special conditions of: See J&C for special condition.
   : Defendant sentenced to pay:
   : Special assessment in the amount of $100.00 to be paid.
      : Counts 1-2 are dismissed on motion by the Government.
      : ECF No’s 101, 102, 103, 104, 105, 106, 108, and 1094 shall remain sealed or restricted by the Clerks
           Office. They shall remain sealed/restricted until 8/10/31. The Government’s position paper (ECF
           No. 111) may be unsealed.
      : Restitution shall remain open for 90 days. An amended judgment shall be filed if restitution is
             ordered.
      : Defendant is remanded to the custody of the USM.

Date: August 10, 2021                                                s/KW
                                                                    Courtroom Deputy to Judge Nancy E. Brasel
